[ex101transitionagreement001.jpg]
Exhibit 10.1     TRANSITION EMPLOYMENT AND SEPARATION AGREEMENT   This
Transition Employment and Separation Agreement (this “Agreement”), effective as
of March 22, 2019 (the “Transition Date”) is made and entered into by and
between Pilgrim’s Pride Corporation, a Delaware corporation (“Company”), and
William W. Lovette (“Executive”), with reference to the following circumstances,
namely:   RECITALS   WHEREAS, Executive and Company have mutually expressed
their desire for Executive to transition from his role as President and Chief
Executive Officer of Company as of the Transition Date;   WHEREAS, Executive has
expressed his desire to continue providing services to Company as an employee;  
WHEREAS, Company desires to express its appreciation to Executive for his long
and dedicated service to Company and also desires to benefit from Executive’s
services to Company in different capacities; and   WHEREAS, Executive and
Company desire to enter into this Agreement in order to memorialize the terms
and conditions of Executive’s changing role with Company and anticipated
separation from employment with Company.   NOW, THEREFORE, in consideration of
the promises and mutual covenants herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:   1. Title, Status and Duties.   (a) Effective
as of the Transition Date, Executive shall resign from Executive’s role as
President and Chief Executive Officer of Company and as a Director of the Board
of Directors of Company (the “Board”) and shall relinquish all authority to act
on behalf of Company or any of its subsidiaries or affiliates (together, the
“Company Group”). From the Transition Date through Executive’s termination of
employment with the Company Group (the “Advisory Term”), Executive shall remain
an employee of Company and have the title of Senior Advisor. During the Advisory
Term, Executive shall report to the Chairman of the Board (the “Company
Chairman”).   (b) Executive’s duties during the Advisory Term shall include an
employee advisory role to participate in ongoing litigation and to provide other
general support as is reasonably requested of Executive by the Company Chairman.
As Senior Advisor, Executive shall have no ability or authority to bind the
Company Group in any capacity. While serving as Senior Advisor, Executive shall
(i) devote Executive’s attention to the business of the Company Group as needed
to fulfill his duties; (ii) perform Executive’s duties faithfully and diligently
in accordance with the bylaws of Company and the terms of this Agreement; (iii)
operate within the established guidelines, plans or policies approved by the
Board; and (iv) comply with and be



--------------------------------------------------------------------------------



 
[ex101transitionagreement002.jpg]
bound by the policies and procedures of the Company Group applicable to
Executive, including Company’s codes of ethics and business conduct.   (c)
During the Advisory Term, Executive will refrain from performing services for
remuneration for any entity other than a member of the Company Group, except
that this limitation will not prohibit Executive from (i) devoting reasonable
time to serve as a director or a member of a committee of any organization
involving no conflict of interest with the interest of the Company Group, or
(ii) managing Executive’s private equity enterprise; provided, however, that
neither service shall interfere with the performance of Executive’s duties under
this Agreement or violate the restrictive covenants herein. Upon request of the
Board, Executive will provide the Board with a list of all outside
directorships, and Executive agrees to resign any such directorship should the
Board reasonably determine such directorship interferes with Executive’s duties
or this Agreement. During the Advisory Term, Executive may also spend time on
charitable and civic activities and in the management of Executive’s personal
and financial matters, as long as such activities do not involve a conflict of
interest with the Company Group or interfere with the performance of Executive’s
duties under this Agreement.   (d) During the Advisory Term, Executive is an
“employee-at-will” of Company. Company may terminate Executive’s employment, and
Executive may resign such employment, at any time during the Advisory Term for
any reason or for no stated reason.   2. Termination of Employment.   (a)
Executive’s employment with the Company Group shall terminate immediately upon
the earliest to occur of: (i) July 31, 2020, (ii) the date of Executive’s death,
(iii) the date Executive is determined by the Board to have a Disability, (iv)
the date Executive sets forth as Executive’s resignation date in a notice of
termination delivered to Company in accordance with this Agreement or (v) the
date Company sets forth as Executive’s termination date with or without Cause in
a notice of termination delivered to Executive in accordance with this Agreement
(the earliest of such dates, the “Separation Date”).   (b) Effective as of the
Separation Date, Executive shall resign from any and all positions with the
Company Group that Executive holds as of the Separation Date, including, but not
limited to, his role as Senior Advisor.   (c) “Disability” means Executive’s
inability, as determined by the Board, to perform the responsibilities and
functions of Executive’s position, with or without reasonable accommodation, by
reason of any medically determined physical or mental impairment which has
lasted (or can reasonably be expected to last) for a period of not less than one
hundred eighty (180) consecutive days.   (d) “Cause” means, as determined by the
Board: (i) Executive’s conviction in a court of law of, or entry of a guilty
plea or plea of no contest to, a felony charge (regardless of whether subject to
appeal); (ii) Executive’s willful and continued failure to perform substantially
Executive’s duties to the Company Group (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness); (iii) any
willful act that constitutes on Executive’s part fraud, dishonesty in any
material respect, breach of fiduciary duty, misappropriation,   2



--------------------------------------------------------------------------------



 
[ex101transitionagreement003.jpg]
embezzlement or gross misfeasance of duty; (iv) Executive’s willful disregard or
continued breach in any material respect of published Company Group policies and
procedures or codes of ethics or business conduct, including, without
limitation, Executive’s engagement in sexual harassment, unlawful discrimination
or any other material violation of the Company Group’s employment practices
related to workplace conduct; or (v) any other material breach by Executive of
any provision of this Agreement.   3. Compensation and Benefits.   (a) As
consideration for the services performed hereunder and Executive’s execution
within 21 days following the Transition Date and non-revocation of the Release
Agreement set forth on Exhibit A hereto (the “Release”), which is incorporated
herein in its entirety as if it were set forth in this Agreement:   (i)
Executive shall be entitled to cash compensation in an amount equal to
$15,000,000 (the “Cash Compensation”), payable as follows: (i) $25,000 monthly
in regular payroll installments from the Transition Date through and including
July 31, 2020 and (ii) two equal installments of $7,300,000 on each of July 31,
2019 and July 31, 2020, subject to Executive’s continued employment with the
Company Group through the applicable payment date and compliance with the
restrictive covenants set forth herein and the terms of the Release; and   (ii)
During the Advisory Term, Executive shall be eligible to participate in the tax
qualified retirement, group medical, dental, life insurance and disability
insurance plans, or similar benefit plans of Company that are available
generally to employees of Company, subject to the terms of each such plan and
the making by Executive of any applicable contributions and the payment by
Executive of any applicable premiums.   (b) Company will reimburse Executive for
all reasonable pre-approved expenses actually incurred or paid by Executive in
the performance of Executive’s services on behalf of the Company Group in
accordance with Company’s applicable travel and expense reimbursement policies
and any limitations that the Board establishes from time to time for employee
expenses and expense reimbursements, subject to the timely submission by
Executive of acceptable written documentation of such expenses.   (c) If the
Separation Date is due to Executive’s death or Disability, and, in the case of
Disability, subject to Executive’s execution within 21 days following the
Separation Date and non-revocation of the Release, Company will provide to
Executive (or, in the event of Executive’s death, to Executive’s estate) any
remaining unpaid Cash Compensation on the applicable dates set forth in Section
3(a).   (d) If the Separation Date is July 31, 2020 or is due to Company’s
earlier termination of Executive’s employment without Cause, and subject to
Executive’s execution within 21 days following the Separation Date and
non-revocation of the Release, Company will provide the following severance to
Executive (the “Severance”): (i) any remaining unpaid Cash Compensation on the
applicable dates set forth in Section 3(a), (ii) $1,000,000 annually in   3



--------------------------------------------------------------------------------



 
[ex101transitionagreement004.jpg]
regular payroll installments for the 24-month period immediately following the
Separation Date with payment commencing 60 days following the date of
Executive’s termination of employment and (iii) if Executive elects COBRA
continuation coverage under the applicable group health plan of Company,
reimbursement of the premium cost of such coverage in excess of the required
employee contribution level in effect from time to time during the applicable
period for an executive of Company electing similar coverage, until the earliest
of the expiration of 18 months following the date of Executive’s termination of
employment or such date as Executive becomes eligible to participate in another
employer’s group health plan. Company’s obligation to provide Severance will
terminate immediately upon the breach by Executive of any of the restrictive
covenants set forth herein or the terms of the Release.   (e) Prior to the
Transition Date, Executive has been granted cash and equity awards (“Incentive
Awards”). By executing this Agreement, Executive agrees that any and all
Incentive Awards (whether vested or unvested) shall forfeit in full upon the
Transition Date for no consideration, and that Executive shall have no
opportunity to vest into or earn any Incentive Awards following the Transition
Date (including, for the avoidance of doubt, if Executive remains employed by
the Company Group on a date that would have been a vesting date under the terms
of any Incentive Award), and Executive shall have no further rights to any
shares, compensation or payment of any kind pursuant to any and all Incentive
Awards. Further, except as otherwise expressly provided herein, on and after the
Transition Date, Executive shall not be entitled to any other compensation or
participate in any past, present or future employee compensation programs or
arrangements of the Company Group, including, without limitation, any
compensation under any bonus, (including any annual bonus with respect to
calendar year 2019), long-term incentive or severance plan, program or
arrangement. For the avoidance of doubt, if Executive resigns for any or no
reason or if Company terminates Executive’s employment with Cause, Executive
shall not be entitled to any payments following the Separation Date, including
but not limited to any unpaid Cash Compensation or any Severance.   4. Return of
Property. Upon the Transition Date, Executive shall return the property of the
Company Group in his possession, custody or control, including, but not limited
to, all Confidential Information (as defined below) and every other matter,
thing or material of any kind that relates in any way to the business of the
Company Group, and Executive shall return electronic hardware issued to him by
the Company Group (including laptop) and copies of his outlook contacts;
provided that Company will give Executive an electronic copy of his outlook
contacts following the Transition Date. Subsequently, Company will deliver to
Executive electronic hardware necessary for the performance of Executive’s
duties during the Advisory Term. Upon the Separation Date, Executive shall
return the property of the Company Group in his possession, custody or control,
including, but not limited to, all Confidential Information and every other
matter, thing or material of any kind that relates in any way to the business of
the Company Group, and Executive shall return electronic hardware issued to him
by the Company Group (including laptop and cell phone) and copies of his outlook
contacts; provided that Company will give Executive an electronic copy of his
outlook contacts following the Separation Date.   5. Cooperation in Litigation.
From and after the Transition Date, Executive shall cooperate with, and assist,
Company in defense of any claim, litigation or administrative proceeding brought
against any member of the Company Group, as reasonably requested by   4



--------------------------------------------------------------------------------



 
[ex101transitionagreement005.jpg]
Company. Such cooperation and assistance shall include, but is not limited to:
(i) interviews of Executive by legal counsel for the Company Group, (ii)
Executive providing documents (or copies thereof) and executing affidavits,
(iii) Executive appearing for depositions, trials, and other proceedings, and
(iv) Executive communicating with any party adverse to Company, or with a
representative, agent or legal counsel for any such party, concerning any
pending or future claims or litigation or administrative proceeding solely
through legal counsel for Company. Nothing in this Agreement, including this
Section 5, is intended to cause Executive to testify other than truthfully in
any proceeding or affidavit.   6. Non-Disparagement. From and after the
Transition Date, Executive shall not make any negative, disparaging, detrimental
or derogatory remarks or statements (written, oral, telephonic, electronic, or
by any other method) about the Company Group or any of its past, present or
future respective owners, partners, managers, directors, officers, employees or
agents, including, without limitation, any remarks or statements that could be
reasonably expected, or which have the purpose and effect, to adversely affect
in any manner (i) the conduct of any member of the Company Group’s business or
(ii) the business reputation, good will or relationships of the aforementioned
persons. Company shall instruct its directors and executive officers not to,
from and after the Transition Date, make any negative, disparaging, detrimental
or derogatory remarks or statements (written, oral, telephonic, electronic, or
by any other method) about Executive, including, without limitation, any remarks
or statements that could be reasonably expected, or which have the purpose and
effect, to adversely affect in any manner (i) the conduct of Executive’s private
equity enterprise and (ii) the business reputation, good will or relationships
of Executive.   7. Confidential Information.   (a) Executive acknowledges that
(i) Company has Confidential Information and Trade Secrets, (ii) the
Confidential Information and Trade Secrets have been developed or acquired by
Company through the expenditure of substantial time, effort and money and
provides Company with an advantage over competitors who do not know or use such
Confidential Information and Trade Secrets, and (iii) during Executive’s
employment with the Company Group, Executive has had access to and has become
acquainted with Confidential Information and Trade Secrets.   (b) Confidential
Information and Trade Secrets constitute valuable assets of the Company Group
and may not be converted to Executive’s own use. Executive agrees that Executive
shall not, directly or indirectly, at any time: (i) reveal, divulge, or disclose
any Confidential Information or Trade Secrets to any person not expressly
authorized by Company; (ii) use or make use of any Confidential Information or
Trade Secrets in connection with any business activity other than that of the
Company Group; or (iii) transmit or disclose any Trade Secret of the Company
Group to any person and shall not make use of any such Trade Secret, directly or
indirectly, for Executive or for others. This Agreement does not alter either
Company’s rights or Executive’s obligations under any state or federal statutory
or common law regarding trade secrets and unfair trade practices.
Notwithstanding the above, Executive will not be restricted from disclosing
Confidential Information or any Trade Secrets that are required to be disclosed
by law, court order or other legal process; provided, however, that in the event
disclosure is required by law, Executive shall provide Company with prompt
notice of such   5



--------------------------------------------------------------------------------



 
[ex101transitionagreement006.jpg]
requirement (to the extent legally permissible) so that Company may seek an
appropriate protective order prior to any such required disclosure by Executive
and so as to provide Company’s General Counsel with prompt written notice after
Executive is informed that such disclosure will be compelled. Such written
notice shall include a description of the information to be disclosed, the
court, government agency, or other forum through which the disclosure is sought,
and the date by which the information is to be disclosed, and shall contain a
copy of the subpoena, order or other process used to compel disclosure. No
provisions in this Agreement, including Section 6 and this Section 7, are
intended to prohibit Executive from disclosing this Agreement to, or from
cooperating with or reporting violations to, any such governmental entity, and
Executive may do so without disclosure to Company. Company may not retaliate
against Executive for any of these activities, and nothing in this Agreement
would require Executive to waive any monetary award or other payment that
Executive might become entitled to from any such governmental entity.   (c)
“Confidential Information” means all information without regard to form
regarding the members of the Company Group, their activities, business or
clients that is the subject of reasonable efforts by the Company Group to
maintain its confidentiality and that is not generally disclosed by practice or
authority to persons not employed by the Company Group, but that does not rise
to the level of a Trade Secret. Confidential Information includes financial
plans and data concerning the Company Group, management planning information,
business plans, operational methods, market studies, marketing plans or
strategies, product development techniques or plans, customer lists, customer
files, data and financial information, details of customer contracts, current
and anticipated customer requirements, identifying and other information
pertaining to business referral sources, commodity marketing position, grain
trades and strategy, budgets, long-range plans, sales data, technical
information, processes and compilations of information, records, specifications
and information concerning customers or vendors, manuals relating to suppliers’
products, information regarding methods of doing business, the identity of
suppliers, and personnel information, past, current and planned research and
development, business acquisition plans, and new personnel acquisition plans and
does not limit any definition of “confidential information” or any equivalent
term under state or federal law. Confidential Information does not include
information that has become generally available to the public by the act of one
who has the right to disclose such information without violating any right or
privilege of Company.   (d) “Trade Secret” means all information, without regard
to form, including technical or nontechnical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, distribution lists or a list of
actual or potential customers, advertisers or suppliers which is not commonly
known by or available to the public and which information: (i) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.   (e) Executive is
hereby notified in accordance with the Defend Trade Secrets Act of 2016 that
Executive will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in
confidence to a federal, state,   6



--------------------------------------------------------------------------------



 
[ex101transitionagreement007.jpg]
or local government official, either directly or indirectly, or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law, or is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding. If Executive files a lawsuit for retaliation
against Company for reporting a suspected violation of law, Executive may
disclose Company’s trade secrets to the Executive’s attorney and use the trade
secret information in the court proceeding if the Executive files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order.   8. Non-Competition. During the Advisory Term
and for the 24-month period immediately following the Separation Date (the
“Restricted Period”), Executive shall not, directly or indirectly, anywhere in
the United States or any country outside of the United States where the Company
Group engages or has engaged in its business, seek or obtain any employment or a
consulting arrangement with a Competitor in which Executive will use or is
likely to use any Confidential Information or Trade Secrets, or in which
Executive has duties for such Competitor that are the same or similar to those
services actually performed by Executive for Company. For purposes of this
Section 8, “Competing Business” means poultry production (including, without
limitation, broiler production, processing, sales and marketing) or other
protein production, and “Competitor” means any company or entity engaged in a
Competing Business. During the Advisory Term and the Restricted Period,
Executive shall not perform any act that may confer any competitive benefit or
advantage upon any Competitor or, directly or indirectly, engage on Executive’s
own behalf or as a principal, owner, partner, stockholder, joint venturer,
investor, member, trustee, director, officer, manager, employee, agent,
representative, or consultant of any firm, corporation, partnership or other
organization in a Competing Business; provided, however, that this Section 8
shall not preclude Executive from owning less than 1% of the common stock of a
public company. Executive acknowledges and agrees that if Executive were to
engage in competitive activities with Company, Executive would inevitably
disclose and use Company’s Confidential Information.   9. Non-Solicitation.
During the Advisory Term and the Restricted Period, Executive shall not,
directly or indirectly, on Executive’s own behalf or as a principal, owner,
partner, stockholder, joint venturer, investor, member, trustee, director,
officer, manager, employee, agent, representative, or consultant of any person
or otherwise:   (a) recruit, solicit or induce, or attempt to recruit, solicit
or induce, any individual who is or was within the then most recently completed
six-month period an employee or other service provider to any member of the
Company Group to terminate his employment or service relationship with any
member of the Company Group or to be hired by or to enter into employment or a
service relationship with any other person, or hire or assist in the hiring of
any such employee by a person, association, or entity not affiliated with
Company; or   (b) solicit, contact, or canvass or attempt to solicit, contact,
or canvass any of the customers or potential customers of the Company Group with
whom Executive had direct or indirect contact while Executive was performing
services for the Company Group, or induce or attempt to induce any such customer
or potential customer to terminate or otherwise modify its relationship with the
Company Group, or otherwise interfere with the relationship or potential
relationship between the Company Group and any such customer or potential
customer.   7



--------------------------------------------------------------------------------



 
[ex101transitionagreement008.jpg]
10. Enforcement; Injunctive Relief.   (a) Executive acknowledges and agrees that
the covenants contained in Sections 6 through 9 are reasonable and necessary to
protect Company’s Confidential Information, Trade Secrets and the business and
goodwill of Company and is not intended to impair or infringe upon Executive’s
right to work, earn a living, or acquire and possess property from the fruits of
Executive’s labor, and that their enforcement would not cause Executive any
undue hardship or unreasonably interfere with Executive’s ability to earn a
livelihood. Executive acknowledges that Executive has received good and valuable
consideration for the restrictions set forth in Sections 6 through 9 in the form
of the compensation and benefits provided for herein and in the form of Company
allowing Executive access to Confidential Information and Trade Secrets that
Executive would not otherwise receive had Executive not entered into the
restrictions set forth in Sections 6 through 9.   (b) Executive acknowledges
that violation of the covenants in Sections 6 through 9 will cause irreparable
damage to Company and that money damages would not provide an adequate remedy to
Company, entitling Company to an injunction in a court of competent
jurisdiction, in addition to whatever remedies Company may have at law or in
equity, including recovery of reasonable attorneys’ fees and costs incurred by
Company in enforcing the terms of Sections 6 through 9. Such right and remedy
shall be independent of any others and severally enforceable, and shall be in
addition to, and not in lieu of, any other rights and remedies available to
Company at law or in equity, including the right of Company to terminate
Severance. Executive agrees that in the event Company seeks and obtains
injunctive relief, no bond shall be required. Nothing herein is intended to
limit the relief available to Company for Executive’s violation of the covenants
contained in Sections 6 through 9.   (c) Executive further acknowledges and
agrees that if Executive violates the covenants contained in Sections 8 and 9
and Company brings legal action for and is granted injunctive or other equitable
relief, Executive agrees that Company shall not be deprived of the benefit of
the full period of such covenants, as a result of the time involved in obtaining
such relief. Accordingly, Executive agrees that the provisions in Sections 8 and
9 shall have a duration determined pursuant to that paragraph, computed by
taking into account the time, if any, during which Executive was in compliance
with Sections 8 and 9.   (d) The covenants set forth in this Agreement shall be
considered and construed as separate and independent covenants. Should any part
or provision of any covenant be held invalid or unenforceable, such invalidity
or unenforceability shall not render invalid or unenforceable any other part or
provision of this Agreement. If any portion of the foregoing provisions is found
to be invalid or unenforceable because its duration, the territory, the
definition of activities or the definition of information covered is considered
to be invalid or unreasonable in scope, the invalid or unreasonable term shall
be redefined, or a new enforceable term provided, such that the intent of
Company and Executive in agreeing to the provisions of this Agreement will not
be impaired and the provision in question shall be enforceable to the fullest
extent of the applicable laws.   11. Executive Representations. Executive
represents and warrants that Executive’s employment with Company, the execution
by Executive of this Agreement and the performance   8



--------------------------------------------------------------------------------



 
[ex101transitionagreement009.jpg]
by Executive of Executive’s obligations hereunder will not conflict with, or
result in a violation or breach of, any employment, consulting, non-competition
or other agreement to which Executive is a party or to which Executive is
otherwise subject. The obligations of Company under this Agreement are expressly
conditioned upon these representations by Executive being true in all respects.
In Executive’s work for Company, Executive further represents and warrants that
Executive will not use or disclose any Confidential Information, including Trade
Secrets, of any former employer or other person to whom Executive has an
obligation of confidentiality.   12. Tax Withholding. All payments made by
Company to Executive pursuant to this Agreement will be reduced by applicable
tax withholdings and any other deductions as required by law.   13. Code Section
409A.   (a) Executive and Company agree that it is the intent of the parties
that payments and benefits under this Agreement shall comply with or be exempt
from Section 409A of the U.S. Internal Revenue Code of 1986, as amended (“Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in accordance therewith. To the extent any provisions of
this Agreement do not comply with Code Section 409A, the parties will make such
changes as are mutually agreed upon in order to comply with Code Section 409A.
Notwithstanding any other provision with respect to the timing of payments under
this Agreement, to the extent necessary to comply with the requirements of Code
Section 409A, any payments to which Executive may become entitled under this
Agreement which are subject to Code Section 409A (and not otherwise exempt from
its application) that are payable (i) in a lump sum within six months following
the date of termination will be withheld until the first business day after the
six-month anniversary of the date of termination, at which time Executive shall
be paid the amount of such lump sum payments in a lump sum and (ii) in
installments within six months following the date of termination will be
withheld until the first business day after the six-month anniversary of the
date of termination, at which time Executive shall be paid the aggregate amount
of such installment payments in a lump sum, and after the first business day of
the seventh month following the date of termination and continuing each month
thereafter, Executive shall be paid the regular payments otherwise due to
Executive in accordance with the payment terms and schedule set forth herein. In
no event whatsoever shall Company be liable for any tax, interest or penalties
that may be imposed on Executive by Code Section 409A or any damages for failing
to comply with Code Section 409A.   (b) In the case of any reimbursement to
Executive pursuant to this Agreement, such reimbursement will be made reasonably
promptly following Executive’s submission of a request for reimbursement. Any
reimbursement by Company during any taxable year of Executive will not affect
any reimbursement by Company in another taxable year of Executive. Any right to
reimbursement is not subject to liquidation or exchange for another benefit.  
(c) For purposes of the limitations on nonqualified deferred compensation under
Section 409A of the Code, each payment of deferred compensation under this
Agreement shall be treated as a separate payment of deferred compensation. In
addition, to the extent that the right to any payment (including the provision
of benefits) hereunder provides for the deferral of compensation within the
meaning of Section 409A of the Code, references to Executive’s   9



--------------------------------------------------------------------------------



 
[ex101transitionagreement010.jpg]
“termination” or “resignation” of employment will be construed to mean
Executive’s “separation from service” within the meaning of Section
409A(a)(2)(A)(i) of the Code.   14. Waiver. The failure of Company to enforce or
to require timely compliance with any term or provision of this Agreement shall
not be deemed to be a waiver or relinquishment of rights or obligations arising
hereunder, nor shall this failure preclude the enforcement of any term or
provision or avoid the liability for any breach of this Agreement.   15.
Counterparts. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.   16. Severability. Each part, term or provision of this
Agreement is severable from the others. Notwithstanding any possible future
finding by a duly constituted authority that a particular part, term or
provision is invalid, void or unenforceable, this Agreement has been made with
the clear intention that the validity and enforceability of the remaining parts,
terms and provisions shall not be affected thereby, except that if the Release
is invalidated, Executive shall execute a valid release or this entire Agreement
shall be voidable, at the sole option of Company, thereby requiring Executive to
return the Cash Compensation and Severance.   17. Construction. This Agreement
shall be deemed drafted equally by all the parties. Its language shall be
construed as a whole and according to its fair meaning. Any presumption or
principle that the language is to be construed against any party shall not
apply. The headings in this Agreement are only for convenience and are not
intended to affect construction or interpretation. This Agreement is not to be
construed as an admission, direct or indirect, against any interest of the
parties. Any references to paragraphs, subparagraphs, or sections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Unless the context clearly indicates to the contrary, (a) the plural includes
the singular and the singular includes the plural; (b) “and” and “or” are each
used both conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every”
means “any and all, and each and every;” (d) “includes” and “including” are each
“without limitation;” and (e) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection.   18. Amendment. This
Agreement may not be amended or modified in any manner, except by an instrument
in writing authorized by Executive and a duly authorized officer on behalf of
Company.   10



--------------------------------------------------------------------------------



 
[ex101transitionagreement011.jpg]
19. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, Company and their respective heirs,
successors and assigns, except that Executive may not assign his rights or
delegate his obligations hereunder without the prior consent of Company. Any
attempted assignment in contravention of this Section 19 shall be void ab
initio. Without the prior written consent of Company, Executive’s rights and
entitlements under this Agreement may not be assigned by Executive other than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be binding upon Company and its successors and assigns.   20.
Notices. All notices and other communications hereunder must be in writing and
will be deemed duly given (x) on the date of transmission, if delivered by
confirmed facsimile or electronic mail, or (y) if delivered personally or sent
by registered or certified mail, return receipt requested, postage prepaid or by
overnight courier, and addressed to the intended recipient at the addresses
below. Notices sent to Company should be directed to: Chris Gaddis 1770
Promontory Circle Greeley, CO 80634 Email: Christopher.Gaddis@jbssa.com with a
copy to: Gillian Emmett Moldowan Shearman & Sterling LLP 599 Lexington Avenue
New York, NY 10022 Email: Gillian.Moldowan@shearman.com Notices sent to
Executive should be directed to: William W. Lovette At the address on the
records of Company with a copy to: Thomas A. Cooper Moore & Van Allen PLLC 100
North Tryon Street Suite 4700 Charlotte, NC 28202 Email: thomascooper@mvalaw.com
  21. Entire Agreement. This Agreement, together with the Release, constitutes
the entire agreement of the parties relating to the subject matter hereof. Any
previous agreements with respect to Executive’s employment are superseded by
this Agreement and hereby terminated, including, for the avoidance of doubt
Executive’s employment agreements dated   11



--------------------------------------------------------------------------------



 
[ex101transitionagreement012.jpg]
January 14, 2011 and April 3, 2018. This Agreement has not been executed in
reliance upon any representation or promise except those contained herein.   22.
Choice of Law; Arbitration. This Agreement shall be interpreted and construed in
accordance with and shall be governed by the laws of the State of Colorado,
without reference to principles of conflict of law of Colorado or any other
jurisdiction, and, when applicable, the laws of the United States. Any claim or
dispute arising under or relating to this Agreement or the breach, termination,
or validity of any term of this Agreement shall be subject to arbitration, and
the parties agree that they shall arbitrate all controversies; provided,
however, that nothing in this Agreement shall prohibit Company from exercising
its right to pursue injunctive or other equitable remedies with respect to a
breach or threatened breach of covenants. The arbitration shall be conducted in
Denver, Colorado, in accordance with the Employment Dispute Rules of the
American Arbitration Association and the Federal Arbitration Act, 9 U.S.C. §l,
et. seq. Any award shall be binding and conclusive upon the parties hereto,
subject to 9 U.S.C. §10. Each party shall have the right to have the award made
the judgment of a court of competent jurisdiction. Each party to the arbitration
shall bear the cost of their respective attorneys, experts and advisers. The
cost of the arbitrator shall be borne by Company.   23. Acknowledgment of Terms.
Executive acknowledges that Executive has carefully read this Agreement; that
Executive has had the opportunity for review of it by Executive’s attorney; that
Executive fully understands its final and binding effect; that Company admits to
no wrongdoing in connection with Executive’s employment, the transition of
Executive’s employment responsibilities, or any other matter covered by the
Release; that this Agreement is intended as a compromise of all Claims that
Executive has alleged or may allege against any of the Released Parties (as such
terms are defined in the Release); that the only promises or representations
made to Executive to sign this Agreement are those stated herein; and that
Executive is signing this Agreement voluntarily.   [Remainder of page
intentionally left blank. Signature page follows.]   12



--------------------------------------------------------------------------------



 
[ex101transitionagreement013.jpg]
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date and year first above written.             PILGRIM’S PRIDE CORPORATION      
    /s/ Fabio Sandri    By: Fabio Sandri Title: Chief Financial Officer        
WILLIAM W. LOVETTE       /s/ William W. Lovette      [Signature Page to the
Transition Employment and Separation Agreement]



--------------------------------------------------------------------------------



 
[ex101transitionagreement014.jpg]
EXHIBIT A   GENERAL RELEASE OF CLAIMS AGREEMENT   All capitalized terms used in
this General Release of Claims Agreement (this “Release”) and not defined herein
have the meaning given to them in the Transition Employment and Separation
Agreement (the “Transition Agreement”), effective as of March 22, 2019, made by
and between Pilgrim’s Pride Corporation, a Delaware corporation (“Company”), and
William W. Lovette (“Executive”).   1. Definitions.   (a) “Claims” means all
theories of recovery of whatever nature, whether known or unknown, and now
recognized by the law or equity of any jurisdiction. This term includes causes
of action of every kind and nature, charges, indebtedness, losses, claims,
promises, obligations, liabilities, and demands, whether arising in equity or
under the common law or under any contract or statute. This term includes any
claims of discrimination, harassment, retaliation, retaliatory discharge, or
wrongful discharge, and any other claim which is alleged or which could be
alleged by Executive, or on Executive’s behalf, or by any Releasor in any
lawsuit or other proceeding. This term includes any claims and rights arising
under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §621, et seq.,
including the Older Workers Benefit Protection Act of 1990; Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq.; the Civil Rights Act of
1991; Sections 1981-1988 of Title 42 of the United States Code; the Equal Pay
Act; the Employee Retirement Income Security Act of 1974, 29 U.S.C. §1001, et
seq.; and the Americans with Disabilities Act, 42 U.S.C. §12101, et seq.; the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. §2101, et seq.; the
Family and Medical Leave Act, 29 U.S.C. §2601, et seq.; the National Labor
Relations Act; the Immigration Reform and Control Act; the Americans with
Disabilities Act of 1990; the Fair Labor Standards Act; the Occupational Safety
and Health Act; the Sarbanes-Oxley Act of 2002; and any other federal, state or
local law or regulation regarding employment or the termination of employment.
This term includes any and all rights, benefits or claims Executive or any
Releasor may have under any employment contract or under any severance, bonus,
incentive compensation or stock option plan, program or agreement.   (b)
“Damages” means all elements of relief or recovery of whatever nature, whether
known or unknown, which are recognized by the law or equity of any jurisdiction
which is sought or which could be sought by Executive, or on Executive’s behalf,
or by any Releasor, in any lawsuit or other proceeding. This term includes
actual, incidental, indirect, consequential, compensatory, exemplary, liquidated
and punitive damages; rescission; attorneys’ fees; interest; costs; equitable
relief; and expenses. This term also includes wages, benefits or other
compensation owed, or allegedly owed to Executive or any Releasor, by virtue of
Executive’s employment or termination of employment with the Company Group,
including severance, bonuses, incentive compensation or stock options, payable
pursuant to any plan, program, or agreement.   (c) “Releasors” means and
includes Executive individually and in any corporate or other representative
capacity, and all of Executive’s past or present heirs, executors,   A-1



--------------------------------------------------------------------------------



 
[ex101transitionagreement015.jpg]
administrators, agents, legal representatives, trustees, estates, spouse,
successors, beneficiaries, and assigns.   (d) “Released Parties” means and
includes all members of the Company Group (including, for the avoidance of
doubt, Company), and each of their past, present and future owners, trustees,
parents, subsidiaries, affiliates, family members and related entities, and all
of the foregoing entities’ and persons’ past, present and future directors,
officers, employees, associates, agents, benefit plans (and each such plan’s
fiduciaries, administrators, trustees, sponsors and representatives), insurance
carriers, predecessors, successors, assigns, executors, administrators, and
representatives, in both their representative and individual capacities. Each of
the Released Parties is an intended beneficiary of this Release.   2. General
Release.   (a) In exchange for and in consideration of compensation and benefits
provided for in the Transition Agreement, and as a condition of its receipt,
Executive, on behalf of himself, and all Releasors, hereby irrevocably and
unconditionally releases, discharges and acquits all of the Released Parties
from any and all Claims and Damages, which Executive or any Releasor has against
them at any time up to the date Executive signs this Release, including but not
limited to Claims and Damages arising out of, or which might be considered to
arise out of or to be connected in any way with: (i) Executive’s employment with
the Company Group or the termination thereof; (ii) any treatment of Executive by
any of the Released Parties, which includes, without limitation, any treatment
or decisions with respect to hiring, placement, promotion, work hours,
discipline, transfer, termination, compensation, performance review or training;
(iii) any Damages or injury that Executive or any Releasor may have suffered,
including without limitation, emotional or physical injury, or compensatory
Damages (but excluding any claims for workers’ compensation benefits); (iv)
employment discrimination, which shall include, without limitation, any
individual or class claims of discrimination on the basis of age, disability,
sex, race, religion, national origin, citizenship status, marital status, sexual
orientation or any other basis whatsoever; (v) the Incentive Awards; and (vi)
all such other Claims or Damages that Executive or any Releasor could assert
against any, some or all of the Released Parties; provided that nothing in this
Release shall be construed to release any rights Executive may have to (x)
enforce the terms of the Transition Agreement or (y) indemnification by Company.
  (b) This Release shall be construed as broadly as possible and shall also
extend to release each and all of the Released Parties, without limitation, from
any and all Claims and Damages that Executive or any Releasor have alleged or
could have alleged, whether known or unknown, based on acts, omissions,
transactions or occurrences which occurred up to the date Executive signs this
Release.   3. Rights Reserved. Nothing in this Release shall prohibit or
restrict Executive from responding to any inquiry, or otherwise communicating
with, any federal, state or local administrative or regulatory agency or
authority, including, but not limited to, the Securities and Exchange Commission
(SEC), the Equal Employment Opportunity Commission (EEOC) or the National Labor
Relations Board (NLRB), if applicable to Executive’s employment, about the
Transition Agreement or its underlying facts and circumstances or filing a
charge with or   A-2



--------------------------------------------------------------------------------



 
[ex101transitionagreement016.jpg]
participating in an investigation conducted by any governmental agency or
authority; however, this Release does prevent Executive, to the maximum extent
permitted by law, from obtaining any monetary or other personal relief from
Released Parties for any of the Claims and Damages Executive has released in
this Release. This Release shall not affect Executive’s rights under the Older
Workers Benefit Protection Act of 1990 (“OWBPA”) (if applicable to Executive) to
have a judicial determination of the validity of this Release and does not
purport to limit any right Executive may have to file a charge under the Age
Discrimination in Employment Act (“ADEA”) or other civil rights statute or to
participate in an investigation or proceeding conducted by the EEOC or other
investigative agency. This Release does, however, waive and release any right to
recover Damages under the ADEA or other civil rights statute.   4. Whistleblower
Rights. Executive has the right under U.S. federal law to certain protections
for cooperating with or reporting legal violations to various governmental
entities. No provisions in this Release are intended to prohibit Executive from
disclosing the Transition Agreement to, or from cooperating with or reporting
violations to, any such governmental entity, and Executive may do so without
disclosure to Company. Company may not retaliate against Executive for any of
these activities, and nothing in this Release would require Executive to waive
any monetary award or other payment that Executive might become entitled to from
any such governmental entity.   5. DTSA. Executive acknowledges that, pursuant
to the Defend Trade Secrets Act of 2016, an individual may not be held liable
under any criminal or civil federal or state trade secret law for disclosure of
a trade secret (i) made in confidence to a government official, either directly
or indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal or (iii) made to his or her attorney or used in a court proceeding in an
anti-retaliation lawsuit based on the reporting of a suspected violation of law,
so long as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.  
6. OWBPA and ADEA Release. Pursuant to the OWBPA, Executive understands and
acknowledges that by executing this Release and releasing all Claims and Damages
against each and all of the Released Parties, Executive has waived any and all
rights or Claims and Damages that Executive has against any Released Party under
the ADEA, which includes, but is not limited to, any Claim that any Released
Party discriminated against Executive on account of Executive’s age.   7.
Warranties. Executive represents and warrants that:   (a) no Claim, charge or
complaint against any of the Released Parties has been brought by Executive or
any Releasor before any federal, state, or local court or administrative agency;
  (b) the compensation and benefits provided for in the Transition Agreement
constitute new and valuable consideration that is not something to which
Executive is otherwise indisputably entitled pursuant to Executive’s employment
with the Company Group or existing agreements with any member of the Company
Group, is good and sufficient consideration for   A-3



--------------------------------------------------------------------------------



 
[ex101transitionagreement017.jpg]
Executive’s execution and non-revocation of this Release, and is paid by or on
behalf of the Released Parties in full satisfaction and settlement of any Claims
and Damages;   (c) Executive is legally and mentally competent to sign this
Release;   (d) Executive is the sole owner of any Claims that have been or could
have been asserted, Executive has the requisite capacity and authority to make
this Release, and no portion of any existing or potential Claims has been sold,
assigned, pledged or hypothecated by Executive to any third party;   (e)
Executive is subject to the restrictive covenants in the Transition Agreement,
and those covenants are reasonable and a material inducement for Company to
provide the compensation and benefits in the Transition Agreement; and   (f)
this Release provides for the full and final settlement of all the Company
Group’s obligations with respect to Executive or any Releasor as of the date
hereof.   8. Timing. By signing this Release in the space below, Executive is
confirming Executive’s acceptance of the terms and conditions set forth herein
and is acknowledging the following:   (a) Executive understands that Executive
can take up to 21 days from Executive’s receipt of this Release (the
“Consideration Period”) to consider its meaning and effect and to determine
whether or not Executive wishes to enter into it. Before signing this Release,
Executive is advised to consult with an attorney and, by signing this Release,
Executive acknowledges that Executive has had an opportunity to ask questions
and consult with an attorney of Executive’s choice. If Executive chooses to sign
this Release before the end of the Consideration Period, Executive is doing so
voluntarily. Executive agrees that any changes, whether material or immaterial,
do not restart the running of the Consideration Period.   (b) Executive
understands that if Executive fails to sign this Release as required, or
Executive signs but exercises Executive’s right to revoke his signature,
Executive’s right to receive the certain compensation and benefits provided for
in the Transition Agreement will not vest and the amounts will not become due
and owing to Executive.   (c) In addition, Executive may revoke Executive’s
signature within 7 days after signing this Release. Any revocation of this
Release is requested to be in writing. This Release will be effective on the
eighth day after signature by Executive provided that Executive has not revoked
it as set forth herein.   (d) Executive’s acceptance of any compensation or
benefits provided for in the Transition Agreement after expiration of the 7-day
revocation period constitutes Executive’s acknowledgement that Executive did not
revoke this Release during the 7-day period.   9. Miscellaneous. Sections 14
through 23 of the Transition Agreement apply to this Release mutatis mutandis.  
A-4



--------------------------------------------------------------------------------



 
[ex101transitionagreement018.jpg]
Acknowledgment of the Release   I acknowledge that I have read and understand
the Release and voluntarily agree to its terms. Signed on this 22 day of March,
2019. Signature: /s/ William W. Lovette   Printed Name: William W. Lovette      
                                                                               
                      [Signature Page to the Release]  



--------------------------------------------------------------------------------



 